PER CURIAM.
Alan Sykes appeals an order denying his motion for reconsideration of the trial court’s order discharging his notice of lis pendens. We dismiss the appeal because the order denying the motion for reconsideration is not appealable. See Richardson v. Watson, 611 So.2d 1254 (Fla. 2d DCA 1992) (holding that a trial court’s order denying a motion for reconsideration of a nonfinal order is not appealable); Nationwide Ins. Co. v. Forrest, 682 So.2d 672 (Fla. 4th DCA 1996).
Appeal dismissed.
CAMPBELL, A.C.J., and PARKER and WHATLEY, JJ., Concur.